Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-4, 8-10, 14-17, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over KASHANIAN (US 2012/0155296 A1) in view of Raileanu (US 2015/0029864 A1). 

However, KASHANIAN does not explicitly teach at a conclusion of an interval defined by the predetermined time duration, evaluating an aggregate data consumption of each subscriber domain of the multiple subscriber domains during the interval; adjusting the data consumption limit based on an average data consumption of the provider network and a percentage of subscriber domains 30exceeding the data consumption limit during the concluded interval; and Docket No.: CHTR-2019-158-17-rendering, to a user corresponding to each subscriber domain, an available bandwidth based on the adjusted data consumption limit for each respective subscriber domain.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Raileanu into invention of KASHANIAN in order to manage bandwidth usage rates in a packet switched network to improve network efficiency, reliability and costs (Raileanu, ¶0004). 
As per claim 2 as applied to claim 1 above,  KASHANIAN teaches wherein monitoring the conveyance of data further comprises: determining an average usage 
 	As per claim 3 as applied to claim 1 above, KASHANIAN teaches adjusting the data consumption limit based on a percentage of subscriber domains exceeding the data consumption limit (KASHANIAN, ¶0107 and ¶0116, changing or adjusting data usage plan or limit based on a percentage above or exceed the data usage limit). 
20 	As per claim 4 as applied to claim 2 above, KASHANIAN teaches wherein the data consumption limit is based on a percentage of subscriber domains having a data consumption below the data consumption limit (KASHANIAN, ¶0107, data usage limit based on percentage of subscriber user having data usage less or below the data usage limit), further comprising invoking an overage action for subscriber domains exceeding the data consumption limit (KASHANIAN, ¶0124, increasing or raising or invoking an overage charges for subscriber user exceeding the data usage plan or limit). 
As per claim 8 as applied to claim 1 above, KASHANIAN teaches wherein the subscriber domains correspond to user devices 20responsive to a user for providing bandwidth services through the conveyed data (KASHANIAN, ¶0117 and ¶0108, mobile station subscriber responsive to a user for providing bandwidth services through the transferred data).  
at least one of a diminution in bandwidth delivery speeds and assessment of usage charges (KASHANIAN, ¶0124, calculating or assessing of usage overage charges by paying the extra usage (i.e. $10 a GB)). 
As per claim 10 as applied to claim 1 above, KASHANIAN does not explicitly teach at a conclusion of an interval defined by the predetermined time duration, evaluating an aggregate data consumption of each subscriber domain of the multiple subscriber domains during the interval; adjusting the data consumption limit based on percentage of subscriber domains 30exceeding the data consumption limit during the concluded interval; and Docket No.: CHTR-2019-158-17-rendering, to a user corresponding to each subscriber domain, an available bandwidth based on the adjusted data consumption limit for each respective subscriber domain.  
In the same field of endeavor, Raileanu teaches at a conclusion of an interval defined by the predetermined time duration (Raileanu, ¶0109, at the end/conclusion of a period/interval defined by billing period or cycle), evaluating an aggregate data consumption of each subscriber domain of the multiple subscriber domains during the interval (Raileanu, ¶0008 and ¶0010, calculating or evaluating an aggregated group total limit of data usage/consumption of group during an interval of time); adjusting the data consumption limit based on a percentage of subscriber domains 30exceeding the data consumption limit during the concluded interval (Raileanu, ¶0025 and ¶0066, adjusting protection gap of bandwidth usage rate limit per measurement and over usage count based on percentage of group usage exceeding the data usage limit during billing period or cycle; also see ¶0083); and Docket No.: CHTR-2019-158-17-rendering, to a user corresponding to each 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Raileanu into invention of KASHANIAN in order to manage bandwidth usage rates in a packet switched network to improve network efficiency, reliability and costs (Raileanu, ¶0004). 
As per claim 14, KASHANIAN teaches a bandwidth management device (KASHANIAN, ¶0064, server device 43 (i.e. management server)), comprising:  20an interface to a provider network for transmitting data to subscribers in fulfillment of data services (KASHANIAN, ¶0064, Fig.1, and ¶0098 an interface to provider network for sending data to subscribers for expected coverage (i.e. data services)); a processor (KASHANIAN, ¶0066, a processor) having bandwidth management logic for monitoring conveyance of data to multiple subscriber domains in a provider 5network (KASHANIAN, ¶0108, monitoring data transfer/convey to multiple mobile stations 13, 15, 17 and so on (i.e. subscribers , ¶0059) by usage data aggregator 37 of a provider network 10 (see fig.1)), each respective subscriber domain of the multiple subscriber domains assigned a data consumption limit in which the respective subscriber domain is able to retrieve for a predetermined time duration (KASHANIAN, ¶0108 and ¶0159, each mobile station (i.e. subscriber) of mobile stations assigned data usage limit in which each mobile station is able to retrieve user’s account information including on user’s data usage 
However, KASHANIAN does not explicitly teach at a conclusion of an interval defined by the predetermined time duration, evaluating an aggregate data consumption of each subscriber domain of the multiple subscriber domains during the interval; adjusting the data consumption limit based on an average data consumption of the provider network and a percentage of subscriber domains 30exceeding the data consumption limit during the concluded interval; and Docket No.: CHTR-2019-158-17-rendering, to a user corresponding to each subscriber domain, an available bandwidth based on the adjusted data consumption limit for each respective subscriber domain.  
In the same field of endeavor, Raileanu teaches at a conclusion of an interval defined by the predetermined time duration (Raileanu, ¶0109, at the end/conclusion of a period/interval defined by billing period or cycle), evaluating an aggregate data consumption of each subscriber domain of the multiple subscriber domains during the interval (Raileanu, ¶0008 and ¶0010, calculating or evaluating an aggregated group total limit of data usage/consumption of group during an interval of time); adjusting the data consumption limit based on an average data consumption of the provider network (Raileanu, ¶0025 and ¶0070, adjusting protection gap of bandwidth usage rate limit per measurement and over usage count based on bandwidth data average usage of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Raileanu into invention of KASHANIAN in order to manage bandwidth usage rates in a packet switched network to improve network efficiency, reliability and costs (Raileanu, ¶0004). 
As per claim 15 as applied to claim 14 above, KASHANIAN teaches determining an average usage based on a data consumption of the multiple subscriber domains (KASHANIAN, ¶0096, determining an average usage based on user consumption of data of users/subscribers); and 15computing the data consumption limit based on the determined average usage (KASHANIAN, ¶0096, calculation or computing the data that user/subscriber consume based on the determined average usage).  
 	As per claim 16 as applied to claim 15 above, KASHANIAN teaches adjusting the data consumption limit based on a percentage of subscriber domains exceeding the data consumption limit (KASHANIAN, ¶0107 and ¶0116, changing or adjusting data usage plan or limit based on a percentage above or exceed the data usage limit). 

As per claim 21 as applied to claim 14 above, KASHANIAN teaches wherein the subscriber domains correspond to user devices 20responsive to a user for providing bandwidth services through the conveyed data (KASHANIAN, ¶0117 and ¶0108, mobile station subscriber responsive to a user for providing bandwidth services through the transferred data).  
As per claim 22 as applied to claim 17 above, KASHANIAN teaches wherein the overage actions include at least one of a diminution in bandwidth delivery speeds and assessment of usage charges (KASHANIAN, ¶0124, calculating or assessing of usage overage charges by paying the extra usage (i.e. $10 a GB)). 
As per claim 23 as applied to claim 14 above, KASHANIAN does not explicitly teach at a conclusion of an interval defined by the predetermined time duration, evaluating an aggregate data consumption of each subscriber domain of the multiple subscriber domains during the interval; adjusting the data consumption limit based on percentage of subscriber domains 30exceeding the data consumption limit during the concluded interval; and Docket No.: CHTR-2019-158-17-rendering, to a user corresponding to each subscriber domain, 
In the same field of endeavor, Raileanu teaches at a conclusion of an interval defined by the predetermined time duration (Raileanu, ¶0109, at the end/conclusion of a period/interval defined by billing period or cycle), evaluating an aggregate data consumption of each subscriber domain of the multiple subscriber domains during the interval (Raileanu, ¶0008 and ¶0010, calculating or evaluating an aggregated group total limit of data usage/consumption of group during an interval of time); adjusting the data consumption limit based on a percentage of subscriber domains 30exceeding the data consumption limit during the concluded interval (Raileanu, ¶0025 and ¶0066, adjusting protection gap of bandwidth usage rate limit per measurement and over usage count based on percentage of group usage exceeding the data usage limit during billing period or cycle; also see ¶0083); and Docket No.: CHTR-2019-158-17-rendering, to a user corresponding to each subscriber domain, an available bandwidth based on the adjusted data consumption limit for each respective subscriber domain (Raileanu, ¶0083, providing or rending to the user an available bandwidth capacity based on the adjusted protection gap of bandwidth rate limits usage). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Raileanu into invention of KASHANIAN in order to manage bandwidth usage rates in a packet switched network to improve network efficiency, reliability and costs (Raileanu, ¶0004). 

However, KASHANIAN does not explicitly teach at a conclusion of an interval defined by the predetermined time duration, evaluating an aggregate data consumption of each subscriber domain of the multiple subscriber domains during the interval; adjusting the data consumption limit based on an average data consumption of the provider network and a percentage of subscriber domains 30exceeding the data consumption limit during the concluded interval; and Docket No.: CHTR-2019-158-17-rendering, to a user corresponding 
In the same field of endeavor, Raileanu teaches at a conclusion of an interval defined by the predetermined time duration (Raileanu, ¶0109, at the end/conclusion of a period/interval defined by billing period or cycle), evaluating an aggregate data consumption of each subscriber domain of the multiple subscriber domains during the interval (Raileanu, ¶0008 and ¶0010, calculating or evaluating an aggregated group total limit of data usage/consumption of group during an interval of time); adjusting the data consumption limit based on an average data consumption of the provider network (Raileanu, ¶0025 and ¶0070, adjusting protection gap of bandwidth usage rate limit per measurement and over usage count based on bandwidth data average usage of provider network; also see ¶0083) and a percentage of subscriber domains 30exceeding the data consumption limit during the concluded interval (Raileanu, ¶0025 and ¶0066, percentage of group usage exceeding the data usage limit during billing period or cycle); and Docket No.: CHTR-2019-158-17-rendering, to a user corresponding to each subscriber domain, an available bandwidth based on the adjusted data consumption limit for each respective subscriber domain (Raileanu, ¶0083, providing or rending to the user an available bandwidth capacity based on the adjusted protection gap of bandwidth rate limits usage). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Raileanu into invention of KASHANIAN in order to manage bandwidth usage rates in a packet switched network to improve network efficiency, reliability and costs (Raileanu, ¶0004). 

In the same field of endeavor, Raileanu teaches wherein evaluating the aggregate data consumption further comprises: determining a statistical average usage of the provider network (Raileanu, ¶0013-14, determining statistics usage rate of the provider network); and comparing the data consumption of each subscriber domain to the statistical average usage of the provider network (Raileanu, ¶0013-14, comparing the data usage based on statistics usage rate of the provider network). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Raileanu into invention of KASHANIAN in order to manage bandwidth usage rates in a packet switched network to improve network efficiency, reliability and costs (Raileanu, ¶0004). 

B)	Claims 5-6, 13, 18-19, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over KASHANIAN (US 2012/0155296 A1) in view of Raileanu (US 2015/0029864 A1) and further in view of Leemet (US 2013/0267196 A1). 
 	25As per claim 5 as applied to claim 2 above, KASHANIAN teaches identifying a usage threshold based on a percentage of subscriber domains having a data consumption within the usage threshold (KASHANIAN, ¶0107-108, identifying threshold 
	However, KASHANIAN in view of Raileanu does not explicitly teach evaluating, upon expiration of the predetermined time duration, which subscriber domains had a data consumption lower than the usage threshold; and Docket No.: CHTR-2019-158-16-revising the data consumption limit based on a percentage of the subscriber domains with a data consumption lower than the usage threshold.  
	In the same field of endeavor, Leemet teaches evaluating, upon expiration of the predetermined time duration, which subscriber domains had a data consumption lower than the usage threshold (Leemet, ¶0018-19, analyzing or evaluating at the end/expiration of month (i.e. predetermined time duration) which family or subscriber domain had data usage limit is below the usage threshold (i.e. 75%)); and Docket No.: CHTR-2019-158-16-revising the data consumption limit based on a percentage of the subscriber domains with a data consumption lower than the usage threshold (Leemet, ¶0017-18 and ¶0028, reviewing or revising the data plan based on percentage of user with data usage limit below usage threshold). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Leemet into invention of KASHANIAN in view of Raileanu in order to manage mobile devices to provide notifications when specified thresholds are reached or execute defined rules for mobile devices. 
	As per claim 6 as applied to claim 5 above, KASHANIAN further teaches 5computing, for each subscriber domain, a difference between data consumed and the 
15 	As per claim 13 as applied to claim 1 above, KASHANIAN in view of Raileanu does not explicitly teach wherein the determined average usage is determined based on a plurality of subscriber domains in a grouping defined by at least one of a geographic area, network device or head end for which the data is conveyed.  
	In the same field of endeavor, Leemet teaches wherein the determined average usage is determined based on a plurality of subscriber domains in a grouping defined by at least one of a geographic area, network device or head end for which the data is conveyed (Leemet, ¶0057-58, determining average usage based on family/group defined in network or geofence area (i.e. home)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Leemet into invention of KASHANIAN in view of Raileanu in order to manage mobile devices to provide notifications when specified thresholds are reached or execute defined rules for mobile devices. 
 	As per claim 18 as applied to claim 15 above, KASHANIAN teaches identifies a usage threshold based on a percentage of subscriber domains having a data consumption within the usage threshold (KASHANIAN, ¶0107-108, identifying threshold 
	However, KASHANIAN in view of Raileanu does not explicitly teach evaluate, upon expiration of the predetermined time duration, which subscriber domains had a data consumption lower than the usage threshold; and Docket No.: CHTR-2019-158-16-revise the data consumption limit based on a percentage of the subscriber domains with a data consumption lower than the usage threshold.  
	In the same field of endeavor, Leemet teaches evaluate, upon expiration of the predetermined time duration, which subscriber domains had a data consumption lower than the usage threshold (Leemet, ¶0018-19, analyzing or evaluating at the end/expiration of month (i.e. predetermined time duration) which family or subscriber domain had data usage limit is below the usage threshold (i.e. 75%)); and Docket No.: CHTR-2019-158-16-revise the data consumption limit based on a percentage of the subscriber domains with a data consumption lower than the usage threshold (Leemet, ¶0017-18 and ¶0028, reviewing or revising the data plan based on percentage of user with data usage limit below usage threshold). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Leemet into invention of KASHANIAN in view of Raileanu in order to manage mobile devices to provide notifications when specified thresholds are reached or execute defined rules for mobile devices. 
 	As per claim 19 as applied to claim 18 above, KASHANIAN further teaches 5compute, for each subscriber domain, a difference between data consumed and the 
	As per claim 24 as applied to claim 23 above, KASHANIAN further teaches adjusts the available bandwidth for a particular subscriber domain based on a media type of bandwidth traffic carried in the data conveyed (KASHANIAN, ¶0126, upgrading or adjusting the available bandwidth for particular user based on media services such as streaming music and videos carried in the data transfer).   
  	15 As per claim 25 as applied to claim 14 above, KASHANIAN in view of Raileanu does not explicitly teach wherein the determined average usage is determined based on a plurality of subscriber domains in a grouping defined by at least one of a geographic area, network device or head end for which the data is conveyed.  
	In the same field of endeavor, Leemet teaches wherein the determined average usage is determined based on a plurality of subscriber domains in a grouping defined by at least one of a geographic area, network device or head end for which the data is conveyed (Leemet, ¶0057-58, determining average usage based on family/group defined in network or geofence area (i.e. home)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of 
C)	Claims 7, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KASHANIAN (US 2012/0155296 A1) in view of Raileanu (US 2015/0029864 A1) and further in view of Leemet (US 2013/0267196 A1) and Dulick (US 2018/0184264 A1).  
 	As per claim 107 as applied to claim 5 above, KASHANIAN teaches accruing, for each subscriber domain of the plurality of subscriber domains, a tracked bandwidth from the data consumed during the predetermined time duration (KASHANIAN, ¶0020 and ¶0024, collecting or accruing for each user or subscriber tracked bandwidth from the data usage during preset or predetermined time); employing the tracked bandwidth for evaluating the data consumption (KASHANIAN, ¶0020 and ¶0024, using or employing the tracked bandwidth for calculating or evaluating the data usage); and commencing an accrual of bandwidth consumed toward the revised usage threshold during a subsequent predetermined time duration (KASHANIAN, ¶0005 and ¶0121, adding or accruing of bandwidth usage toward the upgraded or revised data usage threshold during next or subsequent billing cycle (i.e. next month)). 
	However, KASHANIAN in view of Raileanu and Leemet does not explicitly teach resetting, at an expiration of the predetermined time duration, the tracked 15bandwidth for each subscriber domain of the plurality of subscriber domains.
	In the same field of endeavor, Dulick teaches resetting, at an expiration of the predetermined time duration, the tracked 15bandwidth for each subscriber domain of the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Dulick into invention of KASHANIAN in view of Raileanu and Leemet in order to aggregate and analyze data usage of a client device over a communications network and dynamically alter data usage characteristics of particular data usage events to reduce a current rate of data usage.
As per claim 11 as applied to claim 10 above, KASHANIAN in view of Raileanu and Leemet does not explicitly teach adjusting the available bandwidth for a particular subscriber domain based on a media type of bandwidth traffic carried in the data conveyed.
In the same field of endeavor, Dulick teaches adjusting the available bandwidth for a particular subscriber domain based on a media type of bandwidth traffic carried in the data conveyed (Dulick, ¶0058 and ¶0060, modifying or adjusting data usage characteristics by modifying a bit rate (i.e. bandwidth limit) and/or file size for particular user based on multimedia type of bit rate traffic carried in data delivery).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Dulick into invention of KASHANIAN in view of Raileanu and Leemet in order to aggregate and analyze data usage of a client device over a communications network and dynamically alter data usage characteristics of particular data usage events to reduce a current rate of data usage.

	However, KASHANIAN in view of Raileanu and Leemet does not explicitly teach resetting, at an expiration of the predetermined time duration, the tracked 15bandwidth for each subscriber domain of the plurality of subscriber domains.
	In the same field of endeavor, Dulick teaches resetting, at an expiration of the predetermined time duration, the tracked 15bandwidth for each subscriber domain of the plurality of subscriber domains (Dulick, ¶0053, reset to zero at an expiration of the predetermined time interval or duration, tracked parameter for each user or subscriber). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Dulick into invention of KASHANIAN in view of Raileanu and Leemet in order to aggregate and analyze data usage of a client device over a communications network 

D)	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KASHANIAN (US 2012/0155296 A1) in view of Raileanu (US 2015/0029864 A1) and further in view of Leemet (US 2013/0267196 A1) and HEO (US 2012/0147891 A1).  
 	As per claim 12 as applied to claim 11 above, KASHANIAN teaches 10identifying the media type of the bandwidth traffic (KASHANIAN, ¶0108, identifying the type of data (i.e. video or music) of the bandwidth traffic).
However, KASHANIAN in view of Raileanu and Leemet does not explicitly teach mapping the media type to a conversion index based on a bandwidth consumption factor indicative of a minimum bandwidth for acceptable service; adjusting the available bandwidth according to the conversion index.  
In the same field of endeavor, HEO teaches mapping the media type to a conversion index based on a bandwidth consumption factor indicative of a minimum bandwidth for acceptable service (HEO, ¶0035 and ¶0040, mapping the packet to conversion index based on load information (i.e. bandwidth usage) indicative of smaller load); adjusting the available bandwidth according to the conversion index (HEO, ¶0040, changing or adjusting packet according to conversion index).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of HEO into invention of KASHANIAN in view of Raileanu and Leemet in order to provide 

E)	Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over KASHANIAN (US 2012/0155296 A1) in view of Raileanu (US 2015/0029864 A1) and further in view of Zalmanovitch (US 2013/0196615 A1)
 	As per claim 29 as applied to claim 28 above, KASHANIAN in view of Raileanu does not explicitly teach allocating additional bandwidth to the usage limit for subscriber domains where the data consumption of the subscriber domain is less than the average user consumption of the provider network.  
	In the same field of endeavor, Zalmanovitch teaches allocating additional bandwidth to the usage limit for subscriber domains where the data consumption of the subscriber domain is less than the average user consumption of the provider network (Zalmanovitch, ¶0066 and ¶0072, assigning another data usage plan with higher threshold (i.e. bandwidth) to the usage plan limit for user 104 where the current data consumption of user 104 is less than the threshold amount or percentage). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Zalmanovitch into invention of KASHANIAN in view of Raileanu in order to assist the user to understand and manage network data consumption per user and per application in view of the data usage plans. 
As per claim 30 as applied to claim 28 above, KASHANIAN in view of Raileanu does not explicitly teach mitigating usage for subscriber domains where the data 
In the same field of endeavor, Zalmanovitch teaches mitigating usage for subscriber domains where the data consumption of the subscriber domain is greater than the average user consumption of the provider network (Zalmanovitch, ¶0066 and ¶0072, lowering or reducing or mitigating usage for user where consuming data is more/greater than threshold amount or percentage of current data usage plan). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Zalmanovitch into invention of KASHANIAN in view of Raileanu in order to assist the user to understand and manage network data consumption per user and per application in view of the data usage plans. 
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249.  The examiner can normally be reached on Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643